              Case 3:19-cv-05729-MMC Document 32 Filed 10/29/20 Page 1 of 2



 1
     Roberto Luis Costales, Esq. (pro hac vice)           Glenn M. Goffin, SBN 153766
 2   William H. Beaumont, Esq. (pro hac vice)             Attorney-at-Law
     BEAUMONT COSTALES LLC                                920 Beach Park Blvd #39
 3
     107 W. Van Buren, Suite 209                          Foster City, California 94404
 4   Chicago, Illinois 60605                              Telephone: (415) 845-8556
     Telephone: (773) 831-8000                            ggoffin@glenngoffinlaw.com
 5   Facsimile: (504) 272-2956
     rlc@beaumontcostales.com
 6
     whb@beaumontcostales.com
 7   Attorneys for Plaintiffs

 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                SAN FRANCISCO DIVISION

11   JAMES PRIVETTE and SHAUNTE JONES,                  Case No.: 3:19-cv-05729-MMC
     individually and on behalf of all others
12
     similarly situated,
13                                                      NOTICE OF DISMISSMAL PURSUANT
                    Plaintiffs,                         TO FRCP 41
14
     v.                                                 Judge: Maxine M. Chesney
15

16
     TACO BELL FRANCHISOR, LLC,                         Action Filed: September 12, 2019

17                  Defendant

18
            Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, please take
19
     notice that Plaintiffs James Privette and Shaunte Jones voluntarily dismiss their claims against
20
     Defendant Taco Bell Franchisor, LLC without prejudice. Voluntary dismissal is appropriate as
21

22   the Defendant has not served an Answer or motion for summary judgment.

23

24

25

26

27

28
     NOTICE OF DISMISSMAL PURSUANT TO FRCP 41
     Case No. 3:19-CV-05729-MMC                                                                    1
             Case 3:19-cv-05729-MMC Document 32 Filed 10/29/20 Page 2 of 2



 1
                                           Respectfully submitted,
 2
        Dated: October 29, 2020            /s/ William H. Beaumont
 3
                                           William H. Beaumont, Esq. (pro hac vice)
 4                                         Roberto Luis Costales, Esq. (pro hac vice)
                                           BEAUMONT COSTALES LLC
 5                                         107 W. Van Buren, Suite 209
                                           Chicago, Illinois 60605
 6
                                           Telephone: (773) 831-8000
 7                                         Facsimile: (504) 272-2956
                                           rlc@beaumontcostales.com
 8                                         whb@beaumontcostales.com
 9
                                           Attorneys for Plaintiffs
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     NOTICE OF DISMISSMAL PURSUANT TO FRCP 41
     Case No. 3:19-CV-05729-MMC                                                         2
